Citation Nr: 1336909	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-09 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1979.  In an August 1982 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, determined that the Veteran's period of service from October 22, 1977 to April 26, 1979 was a bar to VA benefits based on his discharge under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating action by the RO in New York, New York.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.] 

The Board acknowledges that the August 2007 rating action did not specifically adjudicate a claim for service connection for a psychiatric disability other than PTSD.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects psychiatric diagnoses other than PTSD-including a depressive disorder not otherwise specified and an eating disorder not otherwise specified.  The Board will consider the matter of service connection for a psychiatric disorder other than PTSD. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the Atlanta RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At the hearing, the Veteran submitted additional evidence to the Board.  He waived consideration of such evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2013). 

This matter was previously before the Board in April 2011, at which time the Board remanded the issue to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  

After completing the additional development, the AMC continued to deny the claim (as reflected in a supplemental statement of the case dated in February 2012), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all evidence.


FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy.

2.  The Veteran has a current diagnosis of PTSD, which at least one VA medical provider has related to claimed in-service stressors.  However, the claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence, and the Veteran has not provided sufficient information for VA to attempt to corroborate any such in-service stressor events independently.  

3.  There is no competent medical evidence that a psychiatric disorder, other than PTSD, was manifested in service; that a psychosis was manifested within one year thereafter; or that any currently-diagnosed psychiatric disorder is causally or etiologically related to service in any way.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2006 and December 2006 of the criteria for establishing his claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claim on appeal were granted.  These letters accordingly addressed all notice elements and predated the initial adjudications by the RO in August 2007.  Nothing more was required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service and pertinent post-service treatment reports are of record.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim as indicated by the four volumes of evidence already obtained.  He has also submitted personal statements and representative argument, and also provided hearing testimony.  To the extent that the Veteran was able to provide identifying information, actions were taken to attempt to obtain evidence that would corroborate his claimed stressors.  Following review of the extensive record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board is also satisfied that the AMC has substantially complied with its April 2011 remand directives as they pertain to the service connection matter decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In April 2011, the AMC sent a letter to the Veteran along with a questionnaire so that he could provide more details about the alleged harassment and assaults.  Outstanding VA treatment records were also obtained and associated with the claims file.  

A VA examination was obtained in April 2011 to determine whether he has PTSD as a result of the stressful events he experienced.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed psychiatric disorder and the Veteran's military service; nor has he provided credible evidence of continuity of symptomatology since separation from service.  Accordingly, there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence, to support his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

The Veteran is seeking service connection for a psychiatric disorder to include PTSD.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to, the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit-of-the-doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  In fact, his stressors do not even relate to combat; rather, he contends that his psychiatric problems stem from intimidation, harassment, and an assault which he experienced during service.  See, e.g., VA Form 21-4138, Statement in Support of Claim, dated in May 2007.  

The Veteran has submitted various statements, and provided testimony, identifying the primary events that he considers to be the precipitating causes of his PTSD.  He states that, sometime between June and September of 1977, his commanding officer began to harass him after he refused to extend his time in West Germany.  Around that same time the Veteran was also involved in an incident where he was called a racially disparaging term and assaulted while attempting to break up a fight.  He reported that, when he met with the commanding officer regarding this event as a neutral party, he was advised to stay out of it.  However, the Veteran refused and as a result his relationship with his commanding officer deteriorated to the point where he was routinely harassed and intimidated.  He later received a letter of reprimand and was denied an Army Commendation Medal.  See September 1980 statement; VA Form 21-4138, dated in May 2007; and October 2010 hearing transcript.  

The Veteran states that he became depressed over the situation such that he went out to a bar with a friend "to get [his] mind off [his] problems."  The Veteran believes that at some point he was slipped a narcotic because he "blanked out" while drinking.  Id.  He was told that another soldier from his unit was asked to take him back to the barracks after he began "acting crazy."  He stated that the only thing he remembered was waking up the next morning with his hand in a splint and that he had been charged with assault.  Id.  

He later indicated that this incident happened in September 1977, but added that the injury occurred while "fighting for his life" against several white service members.  The Veteran stated that he was issued an illegal "field grade" by his commanding officer who he believed had ordered the attack.  The Veteran also reported that he sought treatment for symptoms of respiratory distress after someone had thrown a gas canister into his room.  He stated that after these events he requested psychological help as he was having intense flashbacks and became afraid for his safety.  However he was returned to his unit without being allowed to see a psychiatrist.  See September 1980 statement; April 2006 statement; VA Form 21-4138, dated in May 2007; and October 2010 hearing transcript.

As combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor; rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In support of his claim, the Veteran points to his behavior patterns in service as an indication of the occurrence of these traumatic events.  He argues that his service personnel records support his claim to the extent that they reveal that he took two unauthorized absences from his service duties, absences he contends resulted from the alleged harassment and assault he experienced.  

The Board has searched the Veteran's service treatment and service personnel records for the various types of evidence which may constitute evidence of harassment or a personal/physical assault, such as evidence of behavioral changes, or treatment for physical conditions consistent with the claim, see e.g., M21-1, paragraph 11.38c.  The Veteran's service records document his history of behavior and performance-several of which clearly indicate that he had problems at some point during his military career.  

With regards to the Veteran's primary claimed stressor of sustaining a severe injury to his right hand during an assault, service personnel records show that it was the Veteran who assaulted another soldier by striking him in the face with his fist in August 1977.  In addition, an undated service treatment record confirms that the Veteran suffered a serious laceration to his right hand.  Although the entry does not identify the source of the Veteran's injury, it does note that he had consumed approximately 10 beers and other alcohol.  Moreover, it was also noted that he had been charged with destruction of government property by breaking six windows.  As a result, the Veteran received a nonjudical punishment under Article 15 of the Uniform Code of Military Justice.  See DA Form 2627, dated September 12, 1977.  The Board notes that the Veteran has not provided any witness statements describing the alleged assault, and the contemporaneous treatment records do not indicate that he was drugged.  

In addition, the Veteran's report that a gas canister had been thrown in his room is contradicted by the contemporaneous service treatment records.  An entry dated in June 1977, shows that the Veteran was evaluated for complaints of difficulty swallowing and a possible upper respiratory tract infection.  At the time, he indicated that he was looking out his window and smelled gas coming from the kitchen.  It was noted that the Veteran had alcohol on his breath, and it was recommended that he get some fresh air and avoid alcohol.  The record does not contain any statements from witnesses or reports from law enforcement regarding a gas grenade being discharged in military barracks.

Finally, while the Veteran has indicated that he was called into his commanding officer's office on a daily basis and belittled, the record contains no corresponding evidence such as witness statements or formal complaints.  In fact, this officer signed a very favorable performance evaluation, indicating that the Veteran was considered to be a model soldier who "ranks with the very best."  Also, one reviewer noted that the Veteran was the best clerk that he had seen in his Army career.  See Enlisted Evaluation Report signed in October 1977.  

In December 1977, the Veteran received a second Article 15 punishment for being absent without leave (AWOL) for six days.  He was AWOL a second time from January 1978 until he was apprehended by civil authorities in March 1979.  The Veteran was subsequently discharged for the good of the service in lieu of court-martial.  While the record includes an April 1979 statement from the Veteran indicating that his second AWOL period was due to conflicts he was having with a "certain officer," the Veteran has not provided any credible statements that are capable of verification.  

Having considered the Veteran's descriptions of his purported in-service assaults, the Board finds that the service records do not provide credible supporting evidence that the claimed in-service stressors occurred.  This evidence affirms that the Veteran's military service was characterized by personal and occupational challenges.  That is, during his approximately three years of active duty service, his service treatment records and service personnel records clearly document his military experience-including his medical treatment, his punishments, and his ultimate discharge.  However, there is no specific mention or suggestion of the alleged stressor incidents.  The causes of his behavioral problems in service have not been associated, either expressly or by implication, with the type of mental and other trauma and duress that he now alleges occurred. 

In April 2011, the AMC sent a letter to the Veteran him along with another questionnaire so that he could provide more details about the alleged in-service stressor(s).  His responses, received in May 2011, February 2012, and April 2012, provided no additional information regarding his alleged harassment and assault.  In a July 2011 memorandum, the AMC issued a formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD based on personal trauma and documented the attempts made to substantiate the claim, including the letters issued and steps taken to contact the Veteran and secure additional information.  Without corroborating evidence, the Veteran's identified stressors are currently either unverified or unverifiable.  

The Board acknowledges that the Veteran has been diagnosed with PTSD following some evaluations.  See VA outpatient treatment record dated in October 2006, June 2007, and July 2008.  In a May 2010 statement, M.L.F., M.D., stated that the Veteran's PTSD is related to in-service "racial harassment/intimidation and being beaten and injured by other service members."  Moreover the Veteran was afforded a VA examination in April 2011 where, in a detailed report, the psychiatrist opined that the Veteran has current PTSD meeting the DSM-IV criteria that is more likely than not due to in-service harassment and physical assault that she clearly believed to be credible.  

When such diagnoses have been made, they have been predicated on the Veteran's description of his in-service stressor.  Arguably, considered in isolation, these VA medical opinions could be construed as supporting the Veteran's contention that he has a current diagnosis of PTSD based on his claimed in-service harassment and physical assault.  The Board has also considered the provisions of 38 C.F.R. § 3.304(f)(5) which states that an appropriate medical or mental health professional may opine as to whether a diagnosis, and associated symptoms, reflect that a personal assault occurred.  Here, however, the claimed in-service stressors have not been verified.  To the extent that the diagnoses are based on the unsubstantiated belief that the Veteran was harassed and physically assaulted during service, the VA examiners relied on a questionable history, and the opinions are not entitled to great weight.  Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated) and Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described). 

In other words, although a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, the Board assigns minimal probative weight to these diagnoses.  

We do recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (finding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Veteran has not identified any other sources of information, which would corroborate any alleged in-service stressful experiences.  Here, without evidentiary support for the stressor accepted as a basis for diagnosis by the VA examiners, the medical opinions must be deemed speculative.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for an assessment.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such speculation is not legally sufficient to establish service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Accordingly, the Veteran's uncorroborated stressor cannot serve as the basis for a diagnosis of PTSD in this case.  

The Board has thoroughly considered the Veteran's claim for service connection for PTSD based on harassment and physical assault.  However, in the absence of evidence reasonably supporting such an assault in service, service connection for PTSD must be denied.  

As noted in the Introduction, the Court has held that, when a veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The weight of credible medical evidence in the present appeal shows that after service, the Veteran was treated for various psychiatric diagnoses, to include, depressive disorder, eating disorder, and personality disorder.  

Unfortunately, the Board is unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Service treatment records are entirely negative for psychiatric complaints or symptomatology.  These records do not show that the Veteran ever received psychiatric counseling during active duty.  His separation examination report shows no psychiatric abnormality, and he specifically denied a history of depression, excessive worry, nervous trouble, nightmares, or trouble sleeping.  

Post-service treatment records show psychiatric symptomatology as early as 2006, approximately 30 years after the Veteran's discharge from service.  Although these records do not clearly indicate an etiology for the Veteran's diagnosed disorders, they do discuss the claimed in-service incident.  However, as has been discussed above, a VA examiner's opinion as to any relationship between the Veteran's current psychiatric symptomatology and service is considerably weakened by the fact that it is based on inaccurate and/or incomplete history and thus is entitled to little, if any, probative value.  Reonal supra.  Also, while not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

As a psychiatric disorder other than PTSD was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disorder to service.  Here, there is no such competent evidence. 

To the degree that the Veteran's psychiatric symptoms have been attributed to a personality disorder, service connection also is not warranted because personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Consequently, there is no legal basis to grant service connection for this disorder.  Because the law, rather than the evidence, is dispositive on this issue, service connection is not warranted for the Veteran's personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, his written statements regarding his mental condition, or his hearing testimony.  His primary argument is that his psychiatric problems are related to his military service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file-including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for psychiatric disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed psychiatric disorder(s) are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, a depressive disorder, an eating disorder, and PTSD are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment on their etiology.  So, while the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with an eventual psychiatric diagnosis, he is not in turn competent to ascribe these symptoms to disability related to his military service.  

More importantly, however, the Board finds that the Veteran's accounts of being assaulted during service are not entirely credible because they are inconsistent with service personnel and service treatment records.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this regard, the Board notes the Veteran is certainly competent to state that he was harassed by his supervisor.  However, his statements in this regard are not supported by any evidence.  Also, the Veteran's description of being assaulted by fellow servicemen at his commanding officer's request is clearly refuted by service personnel records which show that it was the Veteran who was charged with assault.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  Unfortunately these contradictions diminish the probative value of the Veteran's contentions. 

Accordingly, the Veteran's opinion that his claimed psychiatric disability is related to his military service is outweighed by the evidence of record, particularly the lack of independent evidence corroborating his claimed in-service physical assault.  Jandreau supra & Buchanan supra.  Indeed, the Veteran's lack of credibility (as to the claimed in-service stressor) and the inconsistencies in the record, as discussed above, render little probative value to the medical opinions of record-either as to relating a diagnosed psychiatric disorder, including PTSD, to service or as to substantiating the claimed in-service stressor (e.g., personal assault) itself.  Thus, the Board finds that the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


